      Case 3:21-cv-02450-WHO Document 27-1 Filed 05/27/21 Page 1 of 2




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
 2  yurykapgan@quinnemanuel.com
 3 Patrick Schmidt (Bar No. 274777)
    patrickschmidt@quinnemanuel.com
 4 865 South Figueroa Street, 10th Floor
   Los Angeles, California 90017
 5 Telephone:    (213) 443-3000
   Facsimile:    (213) 443-3100
 6

 7 Michael F. LaFond (Bar No. 303131)
     michaellafond@quinnemanuel.com
 8 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 9 Telephone:    (650) 801-5000
10 Facsimile:    (650) 801-5100

11 Attorneys for Plaintiff Wisk Aero LLC

12

13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                 SAN FRANCISCO DIVISION
16

17 WISK AERO LLC,                              CASE NO. 3:21-cv-02450-WHO

18                Plaintiff,                   DECLARATION OF YURY KAPGAN IN
19                                             SUPPORT OF PLAINTIFF WISK AERO
           vs.                                 LLC’S OPPOSITION TO DEFENDANT
20                                             ARCHER AVIATION INC.’S MOTION TO
     ARCHER AVIATION INC.,                     ENLARGE TIME
21
                  Defendant.
22

23

24

25

26

27

28

                                                                 Case No. 3:21-cv-02450-WHO
                                                                       KAPGAN DECLARATION
      Case 3:21-cv-02450-WHO Document 27-1 Filed 05/27/21 Page 2 of 2




 1          I, Yury Kapgan, declare as follows:

 2          1.      I am an attorney licensed to practice in the State of California and am admitted to

 3 practice before this Court. I am a partner with the law firm Quinn Emanuel Urquhart & Sullivan,

 4 LLP, counsel for plaintiff Wisk Aero LLC (“Wisk”). I have personal knowledge of the matters set

 5 forth in this declaration, and if called as a witness I would testify competently to those matters.

 6          2.      I am making this declaration pursuant to Northern District of California Civil Local

 7 Rule 6-3(b). Pursuant to that rule, I understand that an opposition to a motion to change time must

 8 be “accompanied by a declaration setting forth the basis for opposition.” As more fully stated in

 9 Wisk’s accompanying motion briefing, the basis for Wisk’s Opposition to Defendant Archer

10 Aviation Inc.’s Motion to Enlarge Time is set forth in the section of Wisk’s Motion for a

11 Preliminary Injunction and Expedited Discovery that discusses irreparable harm to Wisk if

12 Archer’s behavior is not immediately stopped. See Dkt. 16 at 21-22.

13          3.      Attached as Exhibit A to this Declaration is a true and correct, highlighted copy of
14 an article downloaded from the Bloomberg News website at my direction.

15          I declare under penalty of perjury under the laws of the United States of America that the

16 foregoing is true and correct.

17 DATED: May 27, 2021
                                                  By /s/ Yury Kapgan
18
                                                    Yury Kapgan
19

20

21

22

23

24

25

26

27

28

                                                      -2-                        Case No. 3:21-cv-02450-WHO
                                                                                       KAPGAN DECLARATION
